Name: Council Regulation (EEC) No 4233/88 of 19 December 1988 opening, allocating and providing for the administration of Community tariff quotas for "sljivovica" plum spirit and tobacco of the "Prilep" type originating in Yugoslavia (1989)
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  plant product;  beverages and sugar
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 372 /7 COUNCIL REGULATION (EEC) No 4233 /88 of 19 December 1988 opening, allocating and providing for the administration of Community tariff quotas for 'Sljivovica' plum spirit and tobacco of the 'Prilep ' type originating in Yugoslavia ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 / 86 and 2573 / 87 ( 3 ); Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; Having regard to the proposal from the Commission , Whereas , for the period of application of this Regulation , it appears necessary to maintain an allocation between the Member States of the quotas concerned, since the administrations of the Member States are unable to provide by 1 January 1989 , the administrative and technical conditions required for the Community management of quotas for these products originating in Yugoslavia ; whereas it does , however , seem advisable to provide for a further increase in the Community reserve ; Whereas Articles 21 and 23 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic ofYugoslavia (*) supplemented by the Protocol to that Agreement establishing new trade arrangements (2 ) provide for the opening of Community tariff quotas for imports into the Community of:  5 420 hectolitres of plum spirit marketed under the name of 'Sljivovica' falling within CN code ex 2208 90 33 at a duty of ECU 0,3 per hectolitre per % degree of alcohol plus ECU 3 per hectolitre ; and  1 500 tonnes of tobacco of the 'Prilep' type falling within CN code ex 2401 10 60 or ex 2401 20 60 , as defined in an exchange of letters dated 11 July 1980 , at a duty of 7 % ad valorem with a minimum amount levied of ECU 13 per 100 kilograms net weight and a maximum ofECU 45 per 100 kilograms net weight , originating in Yugoslavia ; Whereas provision should be made for a mechanism to prevent , when the Community quota is not used up , goods being imported into a Member State which has used up its share only after the full application ofcustoms duties , or after having been diverted to another Member State whose share has not yet been used up ; Whereas , under these circumstances , if, during the quota period , the Community reserve were to be almost entirely used up, Member States should return to the said reserve all of the unused portion of their initial shares so as to avoid part of the Community tariff quota from remaining unused in one Member State , when it could be used in others ; Whereas the above products must be accompanied by a certificate of authenticity ; whereas the tariff quotas in question should therefore be opened for 1989 ; Whereas , taking into account the traditional trends in trade, the allocation maintained between Member States must , so as to reflect as closely as possible the actual market trend of the products in question , be carried out pro rata the needs of the Member States , calculated , on the one hand, on the basis of the statistical data relating to imports of the said products from Yugoslavia over a representative reference period and , on the other hand , on the basis of the economic outlook for the quota periods considered ; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas, within the limits of the tariff quotas , the Kingdom ofSpain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 4150 / 87 of 27 December 1987 laying down arrangements for Spain's Whereas during the last three years for which statistics are available the corresponding imports into each Member State were as follows : (&gt;) OJ No L 41 , 14 . 2 . 1983 , p . 2 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p . 73 . ( 3 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . No L 372 / 8 Official Journal of the European Communities 31 . 12 . 88 Member State CN code ex 2208 90 33 'Sljivovica' ( in hi ) CN codes ex 2401 10 60 ex 2401 20 60 ( in tonnes) 1985 1986 1987 1985 1986 1987 Benelux 71 20 38  70 299 Denmark 20 9 15    Germany 3 205 " 758 672 138 269 588 Greece       Spain  6   180 128 France 38 36 25  30 123 Ireland       Italy    850 664 600 Portugal       United Kingdom  10    1 Commission and the Commission must be able to keep acount of quota utilization rates and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kindom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas during the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas in these circumstances initial shares should in the first instance be allocated only to the genuine importing Member States , while the others should be guaranteed access to quotas when they actually import the goods; whereas these allocation arrangements will ensure the uniform collection of the duties applicable ; Whereas to allow for the trend of imports of the products in question in the various Member States the quotas should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares and any requirements which might arise in the other Member States; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quotas would, in the present circumstances , be 54% of their volume: Whereas this form of administration requires close collaboration between the Member States and the HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable to imports into the Community of the following products originating in Yugoslavia shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below : Order No CN code Description Quotavolume Rate of duty 09.1503 ex 2208 90 33 Plum spirit marketed under the name of Sljivovica , in containers holding two litres or less 5 420 hi ECU 0,3 per hi per % degree of alcohol plus ECU 3 per hi 09.1505 ex 2401 10 60 ex 2401 20 60 Tobacco of the Prilep type 1 500 tonnes 7 % ad valorem, min. ECU 13 / 100 kg/net max. ECU 45 / 100 kg /net Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with Regulation (EEC) No 4150/ 87 . 2 . Imports of these products must be accompanied by certificates of authenticity issued by the competent Yugoslav authority and conforming with the models annexed to this Regulation . No L 372 / 931 . 12 . 88 Official Journal of the European Communities Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two parts . 2 . The first part of each tariff quota , amounting to 2 930 hectolitres and 810 tonnes respectively , shall be allocated among certain Member States as follows : ( a ) 'Sljivovica' plum spirit falling within CN code ex 2208 90 33 : (in hectolitres) If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the Community reserve, by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Benelux Denmark Germany France 79 29 2 761 61 (b ) Tobacco of the 'Prilep' type falling within CN code ex 2401 10 60 or ex 2401 20 60 (tn tonnes) Benelux Germany Spain France Italy 76 205 63 32 434 The above quota shares shall be valid until 31 December 1989 . 3 . Within a time limit fixed by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the reserve all the quantities which have not been used on that date , within the meaning of Article 5 ( 3 ) and (4 ). 3 . The second part of each quota , amounting to :  2 490 hectolitres of 'Sljivovica' plum spirit falling within CN code ex 2208 90 33 and  640 tonnes of tobacco of the 'Prilep' type falling within CN code ex 2401 10 60 or ex 2401 20 60 respectively , shall constitute the corresponding Community reserve . Article 4 4 . If an importer indicates that he is about to import any of the products in question into a Member State which does not participate in the initial allocation or which has exhausted its initial quota and applies to use the corresponding quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 5 . Without prejudice to Article 3 , the drawings made pursuant to paragraph 4 shall be valid until the end of the quota period . The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up . It shall inform the Member States , of the amounts still in reserve after amounts have been returned thereto pursuant to Article 3 . It shall ensure that the drawing which uses up a reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 3 1 . Once at least 80 % of the reserve of one of the tariff quotas , as defined in Article 2 ( 3 ), has been used up , the Commission shall inform the Member States thereof. Article 5 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the following provisions: 1 . The Member States shall take all measures necessary to ensure that drawings of shares pursuant to Article 2(4 ) and Article 3 are carried out in such a way that imports may be 31 . 12 . 88No L 372 / 10 Official Journal of the European Communities Article 6 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 7 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the products against their shares as and when they are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 8 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th. PANGALOS ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 Exporter (name , full address, country) Exportateur (nom. adresse complÃ ¨te , pays) 5 Consignee (name, fu » address, country) Destinataire (nom, adresse complÃ ¨te , pays) 2 No ORIGINAL 3 Quota year 4 Country of destination AnnÃ ©e contingentaire Pays de destination 6 Issuing authority l Organisme Ã ©metteur 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit ' ¿Ijivovica' Eau-de-vie de prunes « ¿Ijivovica » (CN Code ex 2208 90 33) (Code NC ex 2208 90 33) 8 Place and date of shipment Means of transport Lieu et date d'embarquement Moyen de transport 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros Nombre et nature des colis 11 Utres Litres 10 w vol of alcohol 4b vol d'alcool iz voi of alcohol and Htres (in words) &lt;M » vol d'alcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME EMETTEUR I hereby certify that the plum spirit 'Sljivovica' described in this certificate corresponds with the definition given on the reverse . Je certifie que Ã eau-de-vie de prunes «Sljivovica » dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant au verso ­ Place Lieu Date Date (Stamp and signature) (Cachet et signature) DEFINITION Plum spirit with an alcoholic strength of 40 % vol OF more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, published in the Official Journal of the Socialist Federal Republic of Yugoslavia on 7 October 1971 . DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40% vol, commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques publiÃ ©e au Journal officiel de la rÃ ©publique socialiste fÃ ©dÃ ©rative de Yougoslavie le 7 octobre 1971 . 2 No ORIGINAL1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteur5 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays) 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco Tabac 'Prltop ' 8 Place and date of shipment Means of transport Lieu et date d'embarquement Moyen de transport (CN Code ex 2401 10 60 and ex 2401 20 60) (Code NC ex 2401 10 60 et ex 2401 20 60) 9 Marks and numbers Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight (kg) Poids net (kg) 1 1 Net weight (kg) (in words) Poids net (kg) (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the tobacco described in this certificate is Prilep ' tobacco within the meaning of the Agreement. Je certifie que le tabac dÃ ©crit dans ce certificat est le tabac -Prilep » au sens de l'accord . Place Lieu Date Date (Stamp and signature) (Cachet et signature)